 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20             PageID.28     Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


JAMES WYATT BOOTH,

                     Plaintiff,                         Case Number: 2:20-10204
                                                        Honorable Arthur J. Tarnow
v.

MS. GEARY, ET AL.,

                     Defendants.
                                          /

                OPINION AND ORDER OF PARTIAL DISMISSAL

       This matter is before the Court on James Wyatt Booth’s pro se civil rights

complaint filed under 42 U.S.C. § 1983. Booth is incarcerated at the Parnall Correctional

Facility in St. Louis, Michigan. He names five Michigan Department of Corrections’

employees as defendants. Booth, who is proceeding in forma pauperis, alleges that

defendants violated his rights under the Equal Protection Clause by treating him

differently than other similarly-situated prisoners based upon his sexual orientation and

his mental illness. He also alleges that defendants retaliated against him by transferring

him to a different prison. The Court holds that Plaintiff fails to state a claim upon which

relief may be granted against defendants Stevenson, Desco, Doe, and Christiansen. The

Court dismisses Booth’s claims against the defendants in their official capacities based

upon Eleventh Amendment immunity. Booth’s claims may proceed against defendant

Geary in her personal capacity.
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20              PageID.29     Page 2 of 7



I. Standard

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required

to sua sponte dismiss an in forma pauperis complaint before service if it determines the

action is frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. See 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous if it lacks an arguable

basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief,” as well as

“a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is

to “give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While such notice pleading

does not require detailed factual allegations, it does require more than the bare assertion

of legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an

unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

II. Factual Allegations

       Booth’s complaint arises from his job working in the food services division while

incarcerated at the Central Michigan Correctional Facility in St. Louis, Michigan. Booth


                                              2
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20              PageID.30     Page 3 of 7



states that he was employed in the food services division for over eighteen months and

had a nearly blemish-free term of service (Compl. at 5.)

       From July 2019 through December 2019, Booth applied nine times for kitchen

positions which would have been considered promotions. (Id.) He was denied all of

these jobs and claims that the promotions were given to inmates with less seniority and

no prior experience. (Id.) Booth alleges that defendant Geary, a food services

supervisor, denied Booth’s applications for promotion based upon his sexual orientation

and his mental illness. He further claims that defendant Stevenson, the food services

director, was negligent in filing to ensure that defendant Geary was considering the

proper criteria when making hiring and promotion decisions.

       Booth filed a grievance complaining about defendant Geary’s conduct. Defendant

Desco denied the Step I grievance. (Id. at 4.) Booth states that the facility transfer

coordinator, defendant John Doe, then transferred Booth to a different facility in

retaliation for filing a grievance. (Id.) Finally, Booth claims defendant Christiansen,

warden of the facility, was negligent in failing to correct the situation after Booth wrote

several letters to him. (Id.)

       Booth names defendants Geary and Stevenson in their professional and individual

capacities. He names defendants Desco, Christiansen, and John Doe, only in their

professional capacities. He seeks monetary and injunctive relief.




                                              3
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20             PageID.31     Page 4 of 7



III. Discussion

         A. Defendants Stevenson and Christiansen

         Booth alleges that defendants Stevenson and Christiansen failed to properly

supervise Geary to ensure she was following prison procedures. He claims their

negligence caused him significant mental anguish and physical and emotional distress.

         The doctrine of respondeat superior does not apply in § 1983 lawsuits to impute

liability onto supervisory personnel, see Monell v. Department of Social Services of New

York, 436 U.S. 658, 691-95 (1978), unless it is shown “that the supervisor encouraged the

specific incident of misconduct or in some other way directly participated in it.” Bellamy

v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A supervisor’s failure to supervise, train

or control an employee is not actionable under § 1983, unless the plaintiff shows “the

official at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct . . .” Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir.

1982).

         Booth fails to allege that defendants Stevenson and Christiansen engaged in any

“active unconstitutional behavior’” rather than a “‘mere failure to act’” with respect to

Geary’s failure to promote Booth. Shehee, 199 F.3d at 200 (quoting Salehpour v. Univ.

of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). He, therefore, fails to state a claim against

them in this regard.




                                              4
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20                 PageID.32     Page 5 of 7



         To the extent that Booth also alleges that Christiansen transferred him to a

different facility in retaliation for his filing a grievance against Geary, he fails to state a

claim.

         Retaliation against a prisoner for engaging in protected conduct violates the First

Amendment. See Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir. 1999). A retaliation

claim has three elements: (1) the plaintiff engaged in protected conduct; (2) an adverse

action was taken against the plaintiff that would deter a person of ordinary firmness from

continuing to engage in that conduct; and (3) there was a causal connection between

elements one and two, i.e., the adverse action was motivated, at least in part, by the

plaintiff’s protected conduct. Id. at 394. The plaintiff bears the burden of proof on all

three elements. See Mt. Healthy, 429 U.S. at 287; Smith v. Campbell, 250 F.3d 1032,

1038 (6th Cir. 2001).

         Booth fails to satisfy his burden. He does not allege that Christiansen ordered,

coordinated, or was even aware of, the transfer. Nor does he present any supporting

detail. Booth’s speculation is insufficient to state a plausible retaliation claim under §

1983. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements” are insufficient to state a claim.).

         B. Defendant Desco

         Booth’s allegations against defendant Desco concern his response to Booth’s Step

I grievance and Booth’s subsequent transfer for a different prison. A prisoner has a First

Amendment right to file a grievance against prison officials, but has no similar right to an


                                                5
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20              PageID.33     Page 6 of 7



effective procedure or particular investigation of the allegations. See Carlton v. Jondreau,

76 F. App’x 642, 644 (6th Cir. 2003) (affirming that inmate did not state a claim that

deputy warden “had failed to properly investigate his grievance”). Booth’s

dissatisfaction with Desco’s investigation fails to state a claim because there is “no

inherent constitutional right to an effective prison grievance procedure.” Argue v.

Hofmeyer, 80 Fed. App’x 427, 430 (6th Cir. 2003).

       Booth further claims that Desco’s failure to properly handle the grievance resulted

in Booth’s retaliatory transfer to a different facility. Booth does not allege that Desco

arranged for or was aware of the transfer. He therefore fails to state a First Amendment

claim against Desco.

       C. Official Capacity Claims

       Booth sues defendants Geary and Stevenson in their personal and official

capacities, and defendants Desco, Christiansen and John Doe only in their official

capacities. A suit against an MDOC employee in his or her official capacity is equivalent

to a suit brought against the MDOC. Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989). The Eleventh Amendment bars civil rights actions against a state and its

agencies and departments unless the state has waived its immunity and consented to suit

or Congress has abrogated that immunity. Id. at 66. “The state of Michigan ... has not

consented to being sued in civil rights actions in the federal courts,” Johnson v. Unknown

Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877

(6th Cir. 1986)), and Congress did not abrogate state sovereign immunity when it passed


                                              6
 Case 2:20-cv-10204-AJT-DRG ECF No. 6 filed 06/01/20            PageID.34     Page 7 of 7



§ 1983. Chaz Construction, LLC v. Codell, 137 F. App’x 735, 743 (6th Cir. 2005).

Eleventh Amendment immunity “bars all suits, whether for injunctive, declaratory or

monetary relief against a state and its agencies.” McCormick v. Miami University, 693

F.3d 654, 661 (6th Cir. 2012) (quotation omitted).

        Booth’s claims against defendants Geary and Stevenson in their official capacities

will be dismissed. Desco, Christiansen, and Doe are named only in their official

capacities. They are therefore subject to dismissal based upon Eleventh Amendment

immunity.

IV. Conclusion

        For the reasons set forth, the Court dismisses defendants Stevenson, Desco,

Christiansen, and Doe.

        The Court dismisses Booth’s claims against the defendants in their official

capacities because they are entitled to Eleventh Amendment immunity.

        Booth’s claims may proceed against defendant Geary in her personal capacity

only.

        SO ORDERED.

                                          s/Arthur J. Tarnow
                                          ARTHUR J. TARNOW
                                          UNITED STATES DISTRICT JUDGE
Dated: June 1, 2020




                                             7
